Citation Nr: 1016090	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  01-01 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved disability pension benefits, in the calculated 
original principal amount of $8,390.80.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In June 2002, the Veteran failed to appear for a scheduled 
videoconference hearing before a Veterans Law Judge.  In 
October 2002, the Board remanded the case to the RO to 
schedule a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  In a March 2004 letter, the RO 
notified the Veteran that he had been scheduled for a Travel 
Board hearing to be held on June 24, 2004; and that if he did 
not respond by April 10, 2004, acknowledging his acceptance, 
the hearing would be canceled.  

In the introduction to an October 2004 Board remand decision, 
the Board noted that the Veteran did not respond to the March 
2004 letter.  On that basis the Board continued with 
appellate consideration, finding that the RO had 
substantially complied with the Board's October 2002 remand.  
38 C.F.R. § 20.704 (2009); See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

The Board in October 2004 also remanded the case to the RO 
for further development.  In part, the Board requested that 
the RO request the Veteran to complete a Financial Status 
Report (VA Form 20-5655), to obtain information of the 
Veteran's annual amounts and origin of any income received 
for years 1997 to 2001, inclusive.  The record shows that the 
RO complied with a letter to the Veteran in December 2004, 
and again in November 2008, but the Veteran did not respond 
to the RO's requests.  

Notably, the U.S. Postal Service has returned recent letters 
to the Veteran in 2009 and 2010 as undeliverable.  A review 
of the claims file shows that the RO has made unsuccessful 
attempts to ascertain the Veteran's operative address.  In 
this regard, there is no burden of duty on the part of VA to 
go to all extremes to find the Veteran.  Hyson v. Brown, 5 
Vet. App. 262 (1993).  


FINDINGS OF FACT

1.  In September 1996, the appellant applied for VA pension 
benefits by filing a VA Form 21-526.

2.  In February 1997 VA granted the appellant improved 
disability pension benefits based on financial and other 
information the appellant provided to VA including income 
received. 

3.  Since the original application for improved disability 
pension benefits, the RO provided repeated notice after the 
RO's February 1997 award notice, of the requirement to report 
income from any source, and the appellant has shown his 
awareness of the requirement. 

4.  The appellant failed to report receipt of additional 
family income of $11,866.00 for 1997, $7,415.00 for 1998, and 
$1,114.00 for 1999, which resulted in an overpayment of 
$8,390.80.

5.  Creation of the assessed overpayment of disability 
pension benefits involved a willful failure to disclose a 
material fact on the part of the appellant.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA improved 
disability pension benefits, in the calculated original 
principal amount of $8,390.80, is precluded by reason of bad 
faith on the part of the appellant.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence. 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that those provisions pertaining to 
VA's duties to notify and to assist do not apply to Chapter 
53 of Title 38 of the United States Code, and questions 
pertaining to the waiver of recovery of an indebtedness due 
VA.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and may dispute its existence 
or amount, as well as requesting waiver of it. Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  If a debtor in any 
way disputes the existence of the debt, the RO must review 
the accuracy of the debt determination and, if the debtor is 
unsatisfied, he or she may appeal.  Id., see also 38 C.F.R. § 
1.911 (2009); VAOPGCPREC 6-98.  

In this case, the RO adequately advised the Veteran of the 
debt.  The Veteran has not disputed the existence or the 
amount.  He has only requested a waiver of it.  In this 
regard, the record shows that by IVM, the Internal Revenue 
Service has provided evidence of family income not reported 
to VA and resulting in the overpayment and amount owed as 
noted above.  There is no evidence to the contrary on the 
amounts, and the Veteran has not disputed the creation or the 
amount of the debt.  The only basis for the Veteran's appeal 
is that denial of the waiver claim would cause a hardship.

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the Veteran and to 
the government.  38 C.F.R. § 1.965(a) (2008).  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment. 38 C.F.R. § 1.965.  The 
list of elements is not all-inclusive.  See Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).

However, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness if 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of the 
three elements (fraud, misrepresentation, or bad faith) need 
be shown to preclude consideration of waiver of recovery of 
the indebtedness on the basis of equity and good conscience 
under 38 U.S.C.A. § 5302(b).  38 U.S.C.A. § 5302(c).

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b).

The material factual background in this case begins in 
September 1996, when the Veteran applied for pension benefits 
by filing a VA Form 21-526, Veteran's Application for 
Compensation or Pension.  That form includes instructions for 
completing the form, including that the applicant must report 
the Veteran's and his dependents' monthly income from all 
sources.  

In completing the September 1996 application for benefits, 
the appellant wrote $576.00, $144.00, and $144.00 for the 
category of Social Security monthly income for himself, his 
spouse, and child, respectively.  He wrote $0.00 in all other 
blocks of income categories, indicating that he received no 
other monthly income from any other categories of income.  
The beginning date for the cited monthly income from the 
Social Security Administration was September 1991.

In a February 1997 letter, the RO notified the Veteran that 
the RO approved his claim for VA pension.  In that letter, 
the RO notified the Veteran of his monthly pension amounts 
and the basis of the pension rates.  The RO notified the 
Veteran that the pension rate depended in part on his income, 
and notified him of the income counted to determine the 
pension paid from October 1, 1996.  The RO notified him that 
the income counted included the monthly income of $576.00, 
$144.00, and $144.00 for the category of Social Security 
monthly income for himself, his spouse, and child, 
respectively.  

In the February 1997 letter, the RO notified the Veteran of 
his responsibilities to notify the RO right away if any one 
of the following happens, basically if : family income 
changes; he has a gain or loss of a dependent; his net worth 
increases (cash, bank accounts, investments, and real estate 
except for home); he moves; and, he and his spouse separate.   

In a separate February 1997 award letter, VA Form 20-8993, 
the RO notified the Veteran of the same basic information as 
in the letter above.  The RO notified the Veteran of the 
pension rate and countable income on which the pension rate 
was based.  

Enclosed with the February 1997 award letter the RO provided 
a Disability Pension Award Attachment, VA Form 21-8768.  
Review of VA Form 21-8768 shows that the form contains notice 
to the Veteran that the rate of pension depends on the amount 
of family income and number of dependents and may be affected 
by any changes in the amount of family income and marital or 
dependency status.  

VA Form 21-8768 contains notice to the Veteran that monthly 
payments of the award may be stopped if he fails to furnish 
evidence as requested, or if he causes to be furnished, any 
false or fraudulent evidence.  The form also contains notice 
that income information is subject to verification through 
computer matching programs with other agencies; and that 
there are severe penalties for the fraudulent acceptance of 
any payment from VA to which the Veteran is not entitled.  

Finally, under the bold face heading of "Important", the VA 
Form 21-8768 contains notice to the Veteran of his obligation 
to notify VA immediately if there was a change in any 
condition affecting his right to continued payments; and that 
failure to notify VA of these changes immediately would 
result in an overpayment which was subject to recovery.

The RO sent letters to the Veteran in August 1997, January 
1998, August 1998, February 1999, and February 2000, 
addressing amendments to the Veteran's pension based on 
changes in conditions warranting a change in pension.  These 
letters included an enclosure of VA Form 21-8768 or otherwise 
notified the Veteran of his obligation to notify VA of any 
change in income that may affect his entitled pension rate.

In a July 1998 letter the RO notified the Veteran that VA was 
proposing to reduce payments because VA had received evidence 
showing the Veteran's family income or net worth had changed; 
specifically that information from the Social Security 
Administration showed that he currently received $604.80 per 
month.  The letter further requested the Veteran to furnish a 
copy of the latest Social Security award letter.  The claims 
file contains a copy of a letter from the Social Security 
Administration dated in July 1998 and received by VA in 
August 1998, which contains notice of current Social Security 
Benefits to the Veteran of $605.10 monthly, beginning 
December 1997.
  
In letters dated in August 1998 and February 1999 the RO 
notified the Veteran that VA amended his disability pension 
award based on evidence of Social Security income he did not 
report to VA.  The RO notified the Veteran that he owed money 
to VA and that VA would withhold all or part of the Veteran's 
benefits until the amounts withheld equaled the full amount 
of the debt or the balance of the debt was otherwise paid.

In a May 2000 letter the RO notified the Veteran that a re-
computation of his countable income showed additional family 
income of: $11,866.00 for 1997; $7,415.00 for 1998; and 
$1,114.00 for 1999.  The RO notified the Veteran of its 
proposal to reduce his benefits to rates cited in the letter, 
and that the adjustment would result in an overpayment of 
benefits paid to him.  The RO further notified the Veteran 
that if the proposed decision was implemented, VA would give 
him information about the amount of overpayment and 
repayment.

In a September 2000 letter from the Veteran he requested a 
waiver of repayment of any overpayment due to hardship if VA 
did not waive repayment.

An October 2000 decision of the Committee determined that the 
original amount of debt owed by the Veteran was $8,390.80, 
based on the following evidence.  An Income Verification 
Match (IVM) with the Internal Revenue Service disclosed that 
the Veteran had family income that he had not reported to VA 
of $11,866.00 for 1997, $7,415.00 for 1998, and $1,114.00 for 
1999.  An award action in June 2000 adjusted the pension 
effective February 1, 1997 and created the indebtedness in 
the account.  

The Committee determined that there was a willful intension 
on the part of the Veteran to seek an unfair advantage, 
knowing the consequences of his actions, which resulted in 
loss to the Government.  The Committee found that the Veteran 
received the payment through bad faith.

In a letter to the Veteran in October 2000, the RO notified 
the Veteran of the Committee's decision to deny the Veteran's 
waiver request; that the finding of bad faith prohibited by 
law the granting of the waiver request, and that hardship 
could not be considered when bad faith is shown.

On review and analysis of the evidence on file the Board 
initially notes that the appellant has not questioned the 
validity of the debt at issue.  He does not dispute that the 
additional income found by IVM with the Internal Revenue 
service is countable as income, and that those amounts of 
income enumerated above were received in amounts which 
created an overpayment of $8,390.80, and that he received the 
additional income concurrently with his VA pension benefits.  
The Board notes that there is no suggestion of sole 
administrative error by VA in the creation of the debt.  See 
38 U.S.C.A. § 5112(b) (9),(10) (West 2002); 38 C.F.R. 
§ 3.500(b)(1)(2) (2009).  The Board has reviewed the evidence 
on file, and finds that the debt was properly created.

Turning to the appellant's request for a waiver of recoupment 
of the overpayment, the Board must make a threshold 
determination as to whether there is fraud, misrepresentation 
or bad faith on the part of the appellant in the creation of 
the overpayment.  See 38 C.F.R. § 1.965(b).  The Board must 
make this determination regardless of whether or not the 
originating agency has found fraud, misrepresentation, or bad 
faith so as to act as a bar to waiver of an overpayment. 
Compare Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  If 
fraud, misrepresentation, or bad faith is found, the Board 
cannot waive the indebtedness by inquiry into the "equity and 
good conscience" criteria.  Farless v. Derwinski, 2 Vet. App. 
555, 556 (1992).

Review of the evidence on file shows that the Veteran's 
initial application for benefits in September 1996 contains 
his report of his family income as enumerated above.  
Following that, other than submitting a July 1998 letter from 
the Social Security Administration to him enumerating his 
family's Social Security Benefits, the file does not contain 
any other submissions by him to show any aspect of his family 
income.  He did not submit information in response to 
repeated requests over several years in letters and VA forms 
as discussed above.  

Even during the pendency of this appeal, following the 
October 2004 Board remand, he did not respond to multiple 
additional requests for information of family income for the 
years in question.  Even after repeated notice over more than 
a decade between 1997 and 2009, of the requirement to provide 
such information and of the consequences for not doing so, he 
did not provide any such financial information on family 
income.  

On considering the appellant's claim, initially, the Board 
must determine that no fraud, misrepresentation, bad faith, 
or a lack of good faith predicated the indebtedness before 
the criteria regarding equity and good conscience can be 
considered in a given waiver case.  The Board must make an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his income or other circumstances which would affect his 
entitlement to receive, or the rate of, the benefit being 
paid.  38 C.F.R. § 3.660(a)(1) (2009).

After considering the record and the applicable regulatory 
provisions, it is clear that the appellant failed to report 
his receipt of family income in amounts discussed above, over 
multiple years.  It is equally clear that he did so with the 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and with resulting loss to the 
Government.

The record clearly indicates, and the appellant has not 
denied, that he received additional income over three years, 
of $11,866.00 for 1997, $7,415.00 for 1998, and $1,114.00 for 
1999, all of which he left unreported to VA.  As discussed 
above, beginning with the appellant's original application 
for pension benefits in September 1996, and multiple times 
thereafter, by way of the above discussed VA Forms and 
letters, the appellant received notice from VA that he was 
required to list amounts of income received from any income 
source.   

There is no indication in the record to show that during the 
multi-year period in question the appellant did not 
understand the requirement of notifying VA of all sources of 
income.  He provided such information initially, and received 
notice multiple times during the period.  Although the 
Veteran stated in his notice of disagreement that he did not 
intend to deceive VA, he has never been shown not to 
understand the requirement of reporting the additional income 
he failed to report, which resulted in an unfair gain at VA's 
expense.

Despite the repeated notices to the appellant of his duty to 
report any change in income, the RO first learned of the 
Veteran's additional income through a data exchange with the 
Internal Revenue service. 

There is no evidence in the claims file that would support a 
finding that the Veteran  did not understand the language of 
the forms requesting such information.  He was able to 
complete his original application and responded to other 
requests other than that for income information.  

Under these circumstances, the Board finds the Veteran's 
failure to report his change in family income over multiple 
years was the direct cause of the overpayment of VA benefits, 
and represents a willful intention on his part to seek an 
unfair advantage.

In view of the above, the Board concludes that the 
appellant's actions constituted bad faith.  Since bad faith 
is shown in the creation of the overpayment of the improved 
disability pension benefits in the calculated original 
principal amount of $8,390.80, waiver of recovery of this 
amount is precluded by law.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the principles 
of equity and good conscience, such as any current financial 
hardship, are not applicable.  Bad faith is shown by the 
preponderance of the evidence, and thus the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)) does not apply.  Waiver of 
recovery of overpayment is denied.


ORDER

Waiver of recovery of overpayment of improved disability 
pension benefits, in the calculated original principal amount 
of $8,390.80, is denied. 
 


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


